Title: From John Adams to John Jay, 21 December 1798
From: Adams, John
To: Jay, John



Dear Sir
Philadelphia Dec 21st 1798.

I am informed by my son at New York, that Mr. Samuel B. Malcom has applied for an office under your Excellency, ad and desired me to write to you in his behalf. This I can do without hesitation and with pleasure. Mr. Malcom lived in my family as my private Secretary for about an year and half, and conducted himself always like an amiable and honorable young gentleman. In my service he was attentive, diligent and faithfull; and I have no doubt he would fulfill the duties of the office which he sollicits with honor and fidelity.
With great esteem and respect I have the honor to be Sir your Excellencys / most obedient and most humble servant
            
            
John Adams